DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 include the limitations “the media playback method of claim 1” and “the media playback method of claim 2”, respectively. Claims 11-12 calls for a media playback method claims which are dependent upon a media playback apparatus claims 1-2. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-11, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubouchi et al (US PG Pub No. 2003/0227576).
Regarding claims 1 and 10, Tsubouchi et al teaches a media playback apparatus (Figure 1) having audio channel automatic selection mechanism, comprising: 
a communication circuit [17, 2] (Figure 1; Para. 0018-19); 
a storage circuit [14] configured to store computer executable commands (Figure 1); and 
a processing circuit [13] configured to execute the computer executable commands (Figure 1), to execute a media playback method comprising: 
starting to receive an audio signal corresponding to a program of a channel through the communication circuit (Para. 0018-19, 0028); 
operating a detection module to determine whether a supported audio channel mode of the audio signal is different from a previous supported audio channel mode (Figure 3; Para. 0035-36); 
selecting a mode option from at least one audio channel mode option supported by the audio channel mode according to a predetermined preference order when the supported audio channel mode is different from the previous supported audio channel mode (Figures 1, 3; Para. 0035-36); and 
playing the audio signal according to the selected mode option (Para. 0024, 0036).  
Claim 2 and 11 are rejected wherein the media playback method further comprises: resetting the detection module when the channel is different from a previous channel (Para. 0035-36).  
Claim 6 and 15 is rejected wherein the step of selecting the mode option from the audio channel mode option supported by the audio channel mode according to the predetermined preference order when the supported audio channel mode is different from the previous supported audio channel mode further comprises:
selecting the audio channel mode option that a user preferred from the audio channel mode option supported by the audio channel mode first; and selecting one of the other audio channel mode option supported by the audio channel mode when the audio channel mode option that the user prefers does not exist (Figure 1, 3; Para. 0035-36).  
Claim 8 and 17 is rejected wherein the media playback method further comprises: starting to receive a video signal corresponding to the channel through the communication circuit; and playing the video signal and audio signal simultaneously (Figure 1, 3; Para. 0024).  
Claim 9 and 18 is rejected wherein the media playback method further comprises: selecting the audio channel mode option that is selected under the previous supported audio channel mode when the supported audio channel mode and the previous supported audio channel mode are the same to play the audio signal (Figures 1, 3; Para. 0035-36).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al, in view of Hong et al (US PG Pub No. 2010/0026907).
Regarding claim 3 and 12, Tsubouchi et al teaches concept of operating the detection module to detect and determine the supported audio channel mode corresponding to a channel, as discussed above. The does not explicitly states an audio transmission standard.
In similar field of endeavor, Hong et al teaches an audio transmission standard (Para. 0004). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of providing benchmark to receiving devices in order to decode information accurately. 
Regarding claims 4 and 13, Tsubouchi and Hong, the combination teaches the audio transmission standard is A2 and the supported audio channel mode is one of a mono mode, a stereo mode and a secondary audio program (SAP) mode, in which the audio channel mode option comprised in the mono mode is a mono option, the audio channel mode options comprised in the stereo mode are the mono option and a stereo option, and the audio channel mode options comprised in the secondary audio program mode are the mono option, the stereo option and a secondary audio program option (Tsubouchi: Figures 1, 3; Para. 0035-36 and Hong: Para. 0004).  
Regarding claims 5 and 14, Tsubouchi and Hong, the combination teaches wherein the audio transmission standard is one of NICAM and FM, and the supported audio channel mode is one of a mono mode, a stereo mode and a dual mode, in which the audio channel mode option comprised in the mono mode is a mono option, the audio channel mode options comprised in the stereo mode are the mono option and a stereo option, and the audio channel mode options comprised in the dual mode are the mono option, the stereo option and at least one language option (Tsubouchi: Figures 1, 3, Para. 0035-0036 and Hong: Para. 0004).  

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al, in view of Huang et al (US Patent No. 9,621,837).
Regarding claim 7 and 16, Tsubouchi et al teaches the media playback method further comprises: performing selection in a priority order and supported by the audio channel mode when the audio channel mode option that the user prefers does not exist (Figure 1, 3; Para. 0035-36). The reference is unclear with respect to a stereo option, a mono option, a secondary audio program option and a language option. 
In similar field of endeavor, Huang et al teaches order of a stereo option, a mono option, a secondary audio program option and a language option (Figures 4A, B; Col.7 lines 12-29). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of easily allowing user to select accompany sound option without having to navigate through difficult menu options. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/           Primary Examiner, Art Unit 2423